193 S.E.2d 585 (1972)
17 N.C. App. 236
Mark Willis PATTERSON, by his guardian ad litem, F. L. Patterson
v.
W. H. WEATHERSPOON and W. H. Weatherspoon, Jr.
No. 7210SC546.
Court of Appeals of North Carolina.
December 29, 1972.
*586 Reynolds, Farmer & Russell by Ted R. Reynolds and E. Cader Howard, Raleigh, for plaintiff appellant.
Smith, Anderson, Blount & Mitchell by John L. Jernigan, Raleigh, for defendant appellee.
HEDRICK, Judge.
"Under G.S. 1A-1, Rule 8(a), detailed fact-pleading is not required. `A pleading complies with the rule if it gives sufficient notice of the events or transactions which produced the claim to enable the adverse party to understand the nature of it and the basis for it, to file a responsive pleading, andby using the rules provided for obtaining pretrial discovery *587 to get any additional information he may need to prepare for trial.' Sutton v. Duke, 277 N.C. 94, 104, 176 S.E.2d 161, 167. `Under "notice pleading" a statement of claim is adequate if it gives sufficient notice of the claim asserted "to enable the adverse party to answer and prepare for trial, to allow for the application of the doctrine of res judicata, and to show the type of case brought."' Roberts v. Memorial Park, 281 N.C. 48, 56, 187 S.E.2d 721, 725. If a complaint meets these basic requirements, and does not show upon its face that there is an insurmountable bar to recovery on the claim alleged, it is not subject to dismissal under G.S. 1A-1, Rule 12(b) (6). Sutton v. Duke, supra, Cassels v. Motor Co., 10 N.C.App. 51, 178 S.E.2d 12." Lewis v. Air Service, Inc., 16 N.C.App. 317, 192 S.E.2d 6 (1972).
It is our opinion that when viewed in the light of these principles, the complaint in question is sufficient to withstand defendant's motion to dismiss. The complaint unquestionably places defendant on notice as to the nature and basis of the claim being asserted against him. The claim is for personal injuries and the basis of the claim is negligence. The events and transactions which give rise to the claim are sufficiently alleged. Our attention has been directed to no insurmountable bar to recovery which appears on the face of the claim alleged. In our opinion there is none. While the relationship alone does not make a father answerable for the wrongful acts of his minor child, a father who is aware, or by the exercise of due care should be aware of the dangerous propensities of his child in the use of an instrumentality and who fails to prohibit, restrict or supervise the child in the use thereof, may be liable based on his own negligence for injury to another caused by the child's misuse of the instrumentality. Lane v. Chatham, 251 N.C. 400, 111 S.E.2d 598 (1959).
Nothing appears upon the face of the complaint which would preclude plaintiff's proving facts sufficient to support a recovery on this, or perhaps other theories.
The order dismissing the complaint is
Reversed.
VAUGHN and GRAHAM, JJ., concur.